Citation Nr: 1426998	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  07-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial rating greater than 30 percent for pulmonary asbestosis with asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1961. 

This matter originally was before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which respectively granted service connection for bilateral hearing loss, rated noncompensable, and for pulmonary asbestosis with asthma and COPD, rated 30 percent.  The Veteran disagreed with the ratings assigned and perfected his appeal.

In October 2010, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file. 

In January 2011, the Board remanded the issues on appeal for additional evidentiary development.  In December 2012, the Board denied a compensable rating for the bilateral hearing loss disability and remanded the issue of the appropriate initial rating for pulmonary asbestosis with asthma and COPD for additional evidentiary development.  

The Veteran appealed the decision pertaining to the issue of the appropriate initial rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the December 2012 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in an October 2013 Joint Motion for Partial Remand (Joint Motion) by the parties.

The issue of entitlement to service connection for a sleeping disorder has been raised by the record (see June 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R.
§ 19.9(b) (2013).

The issue of an initial compensable rating for the bilateral hearing loss disability is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's pulmonary asbestosis with asthma and COPD has been managed by medication and inhalational bronchodilator therapy on a daily basis, but has not required monthly visits to a physician or at least 3 courses of systemic corticosteroids per year.  The weight of pulmonary function test findings show no worse than FEV-1 (Forced Expiratory Volume in one second) of 62 percent predicted, or FEV-1/FVC (Forced Expiratory Volume in one second to Forced Vital Capacity) of 73 percent, and no worse than Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of 63 percent.  The Veteran did not require the use of outpatient oxygen therapy.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected pulmonary asbestosis with asthma and COPD is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for pulmonary asbestosis with asthma and COPD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6602, 6604, 6833 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Since the July 2009 rating decision on appeal granted service connection for pulmonary asbestosis with asthma and COPD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An April 2010 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; March 2012, July 2013, and August 2013 Supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of February 2009, March 2013, and July 2013 VA examinations (the June 2011 examination was found to have been inadequate in the Board's December 2012 Remand).  Private treatment records, including from Dr. A. and Dr. V.W., are of record, as are VA treatment records, lay statements, and the transcript of an October 2010 hearing before the undersigned.  The Veteran and his representative have not identified any outstanding relevant evidence. 

The Veteran was provided an opportunity to set forth his contentions on the claim for an increased initial rating for pulmonary asbestosis during the October 2010 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing the undersigned explained the issue of entitlement to an increased initial rating for pulmonary asbestosis, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development, which included scheduling the Veteran for a VA examination to assess the current severity of his disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

There is also substantial compliance with the Board's December 2012 Remand directives in that a February 2013 letter to the Veteran requested that he identify any private treatment he had received for pulmonary asbestosis, specifically requesting that he provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, for those private physicians.  The Veteran responded to this letter and in April 2013 the Veteran was informed that the treatment records of Dr. A and Dr. V.W. had been requested.  These records were received and incorporated into the claims file.  Additionally, an adequate VA examination was conducted in July 2013, and the appeal was readjudicated by an August 2013 SSOC.  The July 2013 VA examiner completed all necessary testing and provided a lengthy and probative explanation as to the absence of maximal exercise testing, examined the Veteran, reviewed his claims file, and provided the findings requested by the December 2012 Remand.  Although the March 2013 VA examination report provides some pertinent test results, it was not completely adequate since it did not include a rationale for the lack of exercise testing and did not provide full pulmonary function test results.  Hence, the AOJ scheduled the July 2013 examination.  The Board concludes that the record is sufficient for it to proceed with adjudication of the claim without causing further delay by another remand.  Specifically, the treatment records and examination reports and the Veteran's competent and credible testimony about his symptoms are sufficient to determine whether the Veteran is entitled to an initial rating in excess of 30 percent for pulmonary asbestosis with asthma and COPD during the appeal period.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Analysis

The Veteran contends that his service-connected pulmonary asbestosis with COPD and asthma disability is more disabling than is reflected by the current 30 percent disability rating.  He has contended that each disorder (asbestosis, COPD, and asthma) should have been rated separately and should have been rated a higher percentage.  In a June 2010 statement, he reported he used four (4) inhalers, other medications, and had to use a "c-pat" machine.  He and his spouse also reported that he had experienced difficulty breathing, such that they had to cut short a golf trip.  See 2010 hearing transcript.  In the October 2013 Informal Hearing Presentation, the Veteran's representative contended that the Veteran's daily use and continual prescription of a corticosteroid (220 mcg "puffs") inhaler are equivalent to daily high dose usage of corticosteroids and warrants the assignment of a disability rating in excess of 30 percent under the applicable rating criteria.  

At the outset, the Board will consider the Veteran's argument that each respiratory disorder should be rated separately.  Under 38 C.F.R. § 4.96(a), when respiratory disabilities that are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847 coexist, they "will not be combined with each other."  Instead, the veteran will be assessed one rating for an overall respiratory disability using the diagnostic code for the disability that is most prominent.  This single disability rating will only be "elevat[ed] to the next higher level [if] the overall disability warrants such elevation."  38 C.F.R. § 4.96(a).  The Board is bound by the express terms of 38 C.F.R. § 4.96(a); therefore, coexisting respiratory disorders, such as the Veteran's asthma (Diagnostic Code 6602), COPD (Diagnostic Code 6604), and pulmonary asbestosis (Diagnostic Code 6833), cannot be assigned separate ratings.

The RO found that the Veteran's asthma disability was the most prominent disability.  As the Board's review of this appeal is de novo, the Board will evaluate the disorders separately to determine which disability is the most prominent and whether assignment of a rating under a different Diagnostic Code is more appropriate.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2 , 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's pulmonary asbestosis with asthma and COPD is currently assigned a 30 percent disability rating under DC 6602.  

Diagnostic Code 6602 rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Asthma is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  38 C.F.R. § 4.97.  A 30 percent evaluation is contemplated for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Assignment of a 60 percent evaluation is warranted where there is FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  For assignment of a 100 percent evaluation, there must be a showing of FEV-1 of less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  
38 C.F.R. § 4.97 (2013).

"Parenteral" is defined as "not through the alimentary canal but rather by injection through some other route, such as subcutaneous, intramuscular, intraorbital, intracapsular, intraspinal, intrasternal, or intraveneous."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1450 (29th ed.2000) [hereinafter DORLANDS] at 1324.  "Alimentary" is defined as "pertaining to food or nutritive material, or to the organs of digestion."  Id. at 48.

The post-bronchodilator findings from the PFTs are the standard in pulmonary assessment and use of them assures consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2013). 

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's respiratory symptomatology continues to meet or more nearly approximates the severity of bronchial asthma contemplated for the assigned 30 percent disability rating under DC 6602 for the entire appeal period.  In reaching this conclusion, significant weight is accorded to the findings from the PFTs currently of record, none of which fall within the prescribed ranges for a higher rating (FEV-1 of 40-55 percent predicted or FEV-1/FVC of 40-55 percent).  

The February 2009 VA examination report refers to the Veteran's private PFT as accomplished in July 2008 (though the examiner referred to the date as May 2008), conducted by the "prestigious" pulmonologist Dr. Harbut (so referred to by the VA examiner).  This private PFT testing generated these results:  FVC 87 percent predicted post-bronchodilator, FEV-1 88 percent predicted post-bronchodilator, FEV/FVC 89 percent predicted post-bronchodilator.

In April 2011 PFT was administered by VA clinicians.  The results reported were only pre-bronchodilator; nonetheless, these results were FEV-1 75 percent predicted, FVC 75 percent predicted, and FEV-1/FVC 73 percent (actual).

On March 2013 VA respiratory examination, full PFT results were not provided; however, it was noted that FEV-1/FVC post-bronchodilator was 70 percent and that these results most accurately reflected the Veteran's level of disability.

The July 2013 VA respiratory examination (DBQ) included PFT results, which the examiner indicated accurately reflected the Veteran's current pulmonary function.  The results were post-bronchodilator FVC 84 percent (76% pre-bronchodilator), FEV-1 77 percent (72% pre-bronchodilator), and FEV-1/FVC 91 percent (95% pre-bronchodilator).  The examiner indicated the test which best reflected the Veteran's level of disability was the FEV-1, percent predicted, which was 77%. 

Privately administered PFT results are also of record.  (The July 2008 PFT results are discussed above).  A November 2008 PFT (Dr. Harbut) found FVC 94 percent predicted (post-bronchodilator), FEV-1 98 percent (post-bronchodilator), and FEV-1/FVC 91 percent (post-bronchodilator).  May 2009 PFT's administered by Dr. Albertson are indicated as pre-bronchodilator, nonetheless, the FVC was 100 percent, FEV-1 was 96 percent, and the FEV-1/FVC was also 96 percent.  Finally, August 2011 PFT results as reported by Dr. Albertson were, again pre-bronchodilator: FVC 113 percent, FEV-1 93 percent, and FEV-1/FVC 88 percent.  

The results from these PFTs reveal FEV-1 and FEV-1/FVC values that are higher than the ranges required for the currently assigned 30 percent disability rating for bronchial asthma (FEV-1 of 56-70 percent predicted or FEV-1/FVC of 56-70 percent).  Accordingly, the Veteran's PFT testing results alone do not warrant an increased disability rating to 60 or 100 percent. 

With respect to medication, the record documents the Veteran's daily use of multiple medications, including an Albuterol inhaler and other inhaled corticosteroids such as Spiriva and Asmanex.  See July 2008, (private) Dr. Harbut (Asmanex "twisthaler," Proventil HFA inhaler, and Spiriva inhaler); VA respiratory examination, February 2009 (Spiriva, Asmanex, and Albuterol inhalers daily, Singulair daily); July 2013 VA respiratory DBQ (noting the Veteran required inhaled medication, but did not require oral medication).  

In July 2008, the Veteran's VA clinician approved Montelukast (Singulair) at 10 milligrams daily, for three months.  This medication was not referred to as a corticosteroid in any VA clinical record.  The prescription of this tablet was noted by the private clinician Dr. Harbut also in July 2008.  That the Veteran continued to take 10 mg of Singulair was also noted at the February 2009 VA respiratory examination and in a June 2009 VA clinical note.  However, a September 2009 VA pulmonary clinician noted that he was "started" on Montelukast for "unclear reasons" such that the clinician adjusted his inhalers.  A private June 2009 pulmonary evaluation by Dr. Albertson does not list this medication at all, and includes the recommendation that the Veteran go from three inhalers down to two.  A May 2010 VA primary care list of current medications does not include Montelukast, nor does the accompanying medication reconciliation note.  An April 2011 VA pulmonary consultation also did not include a prescription for Montelukast; a December 2012 VA list of all medications noted Montelukast had been started in June 2008 and was stopped by September 2009.  The July 2013 VA examiner noted that oral medications or corticosteroids were not required.   

In any case, there is no medical evidence that the Veteran has required intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Crucially, DC 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" therapy, higher ratings are assigned depending on frequency of use. 

By its own language, DC 6602 indicates that bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411 (2006) (noting that "DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids").  Indeed, the Court in LaPointe affirmed the Board's previous finding that DC 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id. [The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-precedential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992)]. 

The Board recognizes that the Veteran was prescribed an oral medication ("Singulair" or Montelukast) during the appeal period, but this 10 milligram medication was not referred to as a corticosteroid by the clinicians.  Therefore, despite the Veteran's contention that his corticosteroid inhaler was of a high dosage to be considered the equivalent of daily oral or parenteral use of corticosteroids, there was no probative evidence that the Veteran was prescribed intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications to warrant a higher disability rating during the entire appeal period or any particular period.

With respect to the frequency of treatment, the evidence of record clearly shows the Veteran has an ongoing problem with his respiratory symptoms; however it does not establish that he requires monthly visits to a physician for exacerbations or that he has experienced any episodes of respiratory failure.  Moreover, the Veteran has confirmed throughout the course of this appeal he has not required emergency room treatment or hospitalization.  See VA respiratory examination, February 2009; July 2013 VA respiratory DBQ.  Therefore, the criteria for a disability rating in excess of 30 percent simply are not met under DC 6602. 

As noted above, the Board must consider whether another disability is the predominant disability for rating purposes, and, as a result, whether assignment of a rating under a different rating code is more appropriate than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As explained below, the record does not reflect that another Diagnostic Code reflects a more predominant disability than asthma and a higher rating is not warranted under any alternative criteria. 

The criteria of Diagnostic Code 6604, for Chronic Obstructive Pulmonary Disease, provide a 100 percent disability rating when the evidence shows: FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FEVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the single Breath Method (DLCO (SB)) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure or; requires outpatient oxygen therapy. 

A 60 percent disability rating is provided with evidence of: FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent disability rating is provided with evidence of: FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56-to-65- percent predicted.

The criteria are disjunctive, thus only one requirement must be met for an increased rating to be assigned.  Johnson v. Brown, 7 Vet. App. 95 (1994);
Melson v. Derwinski, 1 Vet. App. 334 (1991).

As found above, the Veteran's symptoms do not sufficiently approximate the criteria for a rating greater than 30 percent under DC 6604.  The FEV-1 and FEV-1/FVC percentages as found in the record have been listed above and do not meet the criteria for a 60 percent disability rating under DC 6604.  DLCO test results are of record and likewise do not meet the criteria for a 60 percent rating under DC 6604.  Private PFT dated in May 2009 indicated DLCO was 70 percent.  August 2011 private testing referred to diffusion capacity having dropped from 70 percent to 63 percent.  March 2013 VA examination PFT results revealed DLCO of 63 percent post-bronchodilator.  The July 2013 VA respiratory DBQ indicated the DLCO to be 75 percent predicted pre-bronchodilator.  The July 2013 VA examiner also discussed at some length as to why maximum exercise testing would have been inappropriate, even harmful, to this Veteran, due to co-morbid (non-service-connected) cardiac and knee disorders (including bilateral total knee replacements).  Likewise and in particular, the criteria for 100 percent disability rating is not met.  Though the record contains various cardiac evaluations, the criteria listed for 100 percent under DC 6604 are not met by the assorted assessments of the Veteran's heart, nor is there evidence of the requirement for outpatient oxygen therapy (see April 2011 VA clinical note; January 2010 and December 2010 private heart consultations, Dr. P.).  

Finally, asbestosis and other interstitial lung diseases are to be evaluated under the General Rating Formula for Interstitial Lung Disease, DC's 6825-6833.  The General Rating Formula for Interstitial Lung Disease provides that a 30 percent evaluation requires FVC of 65 to 74 percent of predicted or DLCO of 56 to 65 percent of predicted.  A 60 percent evaluation requires FVC of 50 to 64 percent of predicted; DLCO of 40 to 55 percent of predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation requires FVC of less than 50 percent of predicted; DLCO of less than 40 percent of predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or required outpatient oxygen therapy. 

As discussed extensively above, the Veteran's symptoms likewise do not sufficiently meet the criteria for a disability rating under DC 6833 (Asbestosis).  The PFT results for FVC and DLCO have been cited above and do not meet the criteria for a higher rating.  The July 2013 VA examiner adequately explained that maximum exercise capacity testing was not available for this Veteran due to his co-morbid disorders.  The private treatment reports from the Veteran's cardiac consultations, largely dated in 2010, do not include assessment of cor pulmonale or of pulmonary hypertension and no treatment report, or statement by the Veteran, gives evidence that he requires outpatient oxygen therapy.   

The Board has considered the Veteran's three respiratory disorders in turn.  While initially the RO found that the asthma disability was the most prominent, the Board has considered the appropriate rating criteria for asthma, COPD, and asbestosis, and none of the Diagnostic Code disability criteria provide for a disability rating greater than 30 percent.  

Finally, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his respiratory disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  While medical evidence is generally required to address questions requiring medical expertise, such as the numeric results of pulmonary function testing, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. 119.

After examining all the evidence, the Board finds that the currently assigned 30 percent rating for the Veteran's pulmonary asbestosis with asthma and COPD is appropriate, and concludes that the weight of the evidence is against assigning a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6604, 6833.  The medical evidence of record does not more nearly approximate the criteria for a higher 60 percent or 100 percent disability rating.  The evidence shows that since the effective date of service connection, PFT results have consistently met the criteria of the assigned 30 percent disability rating.  

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1), which provide for consideration of an extraschedular rating when there exists such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected pulmonary asbestosis with asthma and COPD, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the service-connected pulmonary asbestosis disability has required hospitalization at any pertinent time during this appeal and the VA examination reports, VA outpatient treatment records, and private treatment reports are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings. 

The Board has no reason to doubt that the Veteran's symptomatology adversely impacts his employability (the Veteran reported having retired in 2002) and does not dispute the Veteran's contentions that his asthma has caused him to restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current evaluation.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for pulmonary asbestosis with asthma and COPD, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).  The benefit sought on appeal is denied.


ORDER

Entitlement to an initial rating greater than 30 percent for pulmonary asbestosis with asthma and COPD is denied.

REMAND

In light of the instructions in the Joint Motion for Partial Remand, the claim seeking entitlement to an initial compensable evaluation for bilateral hearing loss is being remanded for another VA examination and to request private treatment records.  See 38 C.F.R. § 3.159(c)(4).  

Specifically, the May 2011 VA examiner did not comment on the specific functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final examination report).  Therefore, the AOJ should schedule another VA compensation examination to assess the severity of the Veteran's service-connected bilateral hearing loss, including appropriate findings regarding any functional impairment.  See 38 C.F.R. § 3.327(a) (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide an appropriate VA Form 21-4142 for any private treatment records, from any private clinician, dated after December 2010 that may include any (subjective) reports pertaining to the Veteran's bilateral hearing loss, that are not already of record.   

Then obtain any outstanding VA treatment records related to his bilateral hearing loss, from the Ann Arbor VAMC, dated from July 2013 to the present.

2.  After completing the requested development in paragraph #1, schedule the Veteran for a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss disability. The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolder) should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities. The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.   Then re-adjudicate the claim. If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


